Citation Nr: 0211473	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a compensable evaluation for the veteran's 
service connected mechanical low back pain prior to July 15, 
1999.

Entitlement to an evaluation greater than 10 percent for the 
veteran's service connected mechanical low back pain, from 
July 15, 1999.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that granted the veteran's claim of entitlement 
to service connection for mechanical low back pain at a 
noncompensable evaluation.  During the course of this appeal, 
the veteran's evaluation was raised to 10 percent, from July 
15, 1999. 

It is noted that initially a noncompensable rating was 
assigned effective the day following separation from service.  
On a VA form 9 on other issues, he disagreed with the 
noncompensable rating.  The RO did not issue a statement of 
the case.  As such, that claim has remained open since that 
time.  The July 15, 1999, date selected for the assignment of 
the 10 percent rating was said to be the date of the reopened 
claim seeking an increased rating.


FINDING OF FACT

The veteran's mechanical low back pain, since service, has 
been characterized by characteristic pain on motion, and 
slight limitation of motion.  No muscle spasm has been 
identified and there is no more that slight limitation of 
motion.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more, for 
the veteran's service connected low back pain, from the 
effective date of the grant of service connection, have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 4.72, Diagnostic Codes 5292, 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1996 rating 
action, and were provided a Statement of the Case dated July 
2000, and a Supplemental Statement of the Case dated May 
2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in January 
2002, explaining the veteran's rights under the VCAA.  The RO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded an examination during the course of this claim, 
dated May 2000.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Facts

A review of the record reflects that service connection for 
mechanical low back pain was granted at a noncompensable 
level by a rating decision dated July 1996.  The assigned 
effective date was October 1, 1995, the day following 
separation from service.  On a VA form 9 concerning other 
issues, the veteran disagreed with the assigned 
noncompensable rating.  A statement of the case was not 
issued.  As such, that claim has remained open since that 
time.  

A June 2000 rating increased the veteran's evaluation to 10 
percent, effective July 15, 1999.  That was said to be the 
date of the reopened claim seeking an increased rating.  The 
veteran continues to disagree with the level of evaluation 
assigned.  Essentially, it is maintained that the evaluation 
currently assigned for this disability is not adequate, given 
the current symptomatology of this disability.  The relevant 
evidence of record includes the veteran's statements, the 
reports of outpatient treatment, and the reports of VA 
examinations.

Many of records the veteran has submitted deal with 
disabilities unrelated to the veteran's service connected 
mechanical low back pain.

An outpatient treatment record dated October 1995 noted that 
the veteran complained of recurrent chronic back pain 
secondary to an injury that occurred in 1979, and was now 
complaining of two weeks of low back pain after reaching for 
a towel.  The pain was reported as constant, and relieved 
with medication.  Upon examination, the veteran was found to 
have bilateral paraspinous lumbar muscle tenderness.  The 
veteran was diagnosed with chronic back pain with acute 
strain.  X-rays taken of the spine in October 1995 were 
normal.

The veteran was seen for physical therapy for his back in 
November 1995.  The physical examination at that time was 
said to be unremarkable.

An outpatient treatment record dated January 1996 noted that 
the veteran reported that he had periodic low back pain.

An outpatient treatment record dated May 1996 notes that the 
veteran reported a three-day history of back pain, not 
precipitated by any known event.  The pain was found to be at 
waist level, equal on both sides, and aggravated by leaning 
or reaching one side to another.  The pain became better with 
rest, and there was no radiation of pain towards the feet, no 
loss of balance, numbness, or tingling in the feet.  
Examination revealed that the veteran's spine was straight, 
with no spinous process or paravertebral tenderness.  The 
veteran had good waist range of motion forward and side to 
side, with some tenderness with twisting.  The veteran's 
straight leg raising was 80 degrees, with 2+DTRs of the knees 
and ankles, and good dorsiflexion against resistance.  The 
examiner's impression was of a back strain.

In June 1996, outpatient treatment records found the veteran 
to have continued complaints of back pain, with symptoms 
waxing and waning, and varying in duration.  His pain would 
improve with rest.  Lumbar spine flexion was within normal 
limits.  The examiner's impression was that the veteran's 
back pain was probably mechanical in nature.

The veteran submitted a claim for service connection for a 
back condition in June 1996.  A rating decision dated July 
1996 granted the veteran service connection for mechanical 
low back pain at a noncompensable evaluation.

As noted above, a substantive appeal received October 1996, 
dealing with several other conditions the veteran was 
appealing, also indicated that the veteran did not agree with 
the evaluation assigned to him for his service connected 
mechanical low back pain, and thus is a notice of 
disagreement as to that issue.

Statements dated July and November 1999 from the veteran 
indicate that he is still attempting to receive an increase 
in his service connected mechanical low back pain.

Outpatient treatment records dated April 1999 indicate that 
the veteran was involved in a car accident in March 1999, and 
as a result had an acute flare up of his low back pain 
causing him to be very stiff in the lumbar region with a 
straightening of the lumbosacral curvature.  In later April 
1999, the veteran's lumbar back pain due to the car accident 
was found to be significantly lessened.

April and May 1999 physical therapy notes indicate that the 
veteran was seen for treatment a total of six times, with 
complaints of low back pain after a car accident.  Pain was 
noted to have significantly decreased since beginning 
treatment, with pain down to a 2 out of 10, and no longer 
traveling down the right leg.

The veteran received a VA spine examination in May 2000.  The 
report of that examination indicates, in relevant part, that 
the veteran felt that, during the last six to seven years, 
his back pain seemed to come on more easily, and was 
described as feeling like a pinched nerve in the lower back, 
with occasional numbness in the leg.  He indicated that the 
recurring low back pain was lessened with the application of 
heat, massage, and the use of medication, and usually went 
away in two to three days.  He indicated that he would get an 
attack of pain every other week, with unpredictable onset, 
and that even minor simple movements could bring on low back 
pain.  

Upon examination, the veteran was noted to move his body and 
walk slowly and carefully.  No scoliosis, spinal bony 
deformity, or other abnormal posture was noted.  There was no 
tenderness in the paraspinal muscles in the back.  Truncal 
forward bending started to be painful at 72 degrees, but was 
possible to 82 degrees with pain.  Hyperextension was limited 
to 20 degrees with pain at the end.  Lateral bending was 
limited to 16 degrees with pain at the end bilaterally.  
Bilateral rotation was limited to 30 degrees without pain.  
Left lateral rotation was limited to 28 degrees with pain at 
the end.  Neurological examination was basically normal in 
the lower extremities, without focal weakness or sensory 
deficit to pinprick, and normal deep tendon reflexes in the 
knees and ankles.  Straight leg raising tests on the right 
side showed some low back pain at 50 degree elevations, and 
the pain was increased with right ankle dorsiflexion 
passively.  The examiner noted the report of a recent CT scan 
conducted in May 1999 with unremarkable findings, and an 
April 1999 unremarkable X-ray.  The examiner found that the 
veteran had chronic low back pain, and a neurologically 
essentially normal examination, except for some positive 
straight leg raising tests, which the examiner opined was 
likely related to his chronic back strain, muscular 
ligamentous.

A rating decision dated June 2000 increased the veteran's 
evaluation to 10 percent effective July 15, 1999.  The 
veteran continues to disagree with this evaluation.

A brief addendum to an outpatient treatment record dated July 
2000 noted that the veteran's back pain level of 6 had been 
addressed in previous visits.


Law 

As noted, it is maintained that the disability evaluation 
assigned to the veteran's service connected mechanical low 
back pain is not adequate.  In this regard, it is pointed out 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's service connected mechanical low back pain is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.72, Diagnostic Code 5295 (2001), for lumbosacral strain.  
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.

The veteran could also be rated for limitation of motion of 
the lumbar spine, under  38 C.F.R. § 4.72, Diagnostic Code 
5292 (2001), which provides that slight limitation of motion 
of the lumbar spine warrants a 10 percent evaluation, and 
moderate limitation of motion warrants a 20 percent 
evaluation.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the lumbar spine.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected mechanical low back pain 
would be more properly rated as 10 percent disabling from 
October 1, 1995, the effective date of the grant of service 
connection for this condition.  In this regard, the Board 
notes that the RO, in assigning an effective date for the 
veteran's increase in compensation to 10 percent, apparently 
overlooked the fact that the veteran had filed a notice of 
disagreement to his initial grant of service connection, and 
considered a statement of July 15, 1999 to be an application 
for an increased rating, and therefore granted an increased 
rating back to that date, which they considered to be the 
date of claim.  However, since the veteran did file a notice 
of disagreement to his initial evaluation, his claim has been 
open since that initial claim, and, considering the veteran's 
consistent complaints of low back pain since that time, and 
findings of a May 2000 VA examination which did find some 
slight limitation of motion, the Board finds that the veteran 
would be more properly rated as 10 percent disabling from the 
effective date of service connection, October 1, 1995.  The 
Board also points out that, as this effective date is the day 
after the veteran was released from service, there is no 
legal basis on which to assign any earlier effective date. 

However, the Board finds that the veteran's service connected 
mechanical low back pain would not warrant a higher 
evaluation of 20 percent.  For this level of evaluation, the 
veteran would have to have either muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; or a moderate limitation of motion of the 
lumbar spine.  In this regard, the Board notes that no 
evidence has been presented to show that the veteran suffers 
from muscle spasm or loss of lateral spine motion, 
unilateral, in standing position, and the findings of 
limitation of motion in the veteran's May 2000 examination, 
while indicative of a slight limitation of motion of the 
lumbar spine, do not rise, even considering pain on motion as 
per DeLuca, to a moderate level, such that a higher rating 
would be warranted.

Therefore, the veteran is entitled to a 10 percent rating for 
his mechanical low back pain from October 1, 1995, the 
effective date of his grant of service connection for this 
disability.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has now been in effect since the effective 
date of service connection for the mechanical low back pain, 
and at no time has it been medically demonstrated that this 
disability has warranted any higher rating.


ORDER

Entitlement to a compensable evaluation for the veteran's 
service connected mechanical low back pain prior to July 15, 
1999 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation greater than 10 percent for the 
veteran's service connected mechanical low back pain, from 
July 15, 1999, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

